Citation Nr: 1034457	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
disabling for the residuals of a wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In a December 2004 Board decision, the Veteran's claim was 
remanded to comply with his request for a video conference 
hearing before a Veterans Law Judge (VLJ).  In September 2005, 
the Veteran presented testimony by the use of video conferencing 
equipment at the Cleveland RO before the undersigned sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.  The Board remanded the claim a second 
time in October 2005 for a VA examination.  In July 2006, the 
claim returned to the Board a third time wherein it was denied.

The Veteran appealed the Board's July 2006 decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in May 2007, the Court ordered that the motion for 
remand (Joint Motion) be granted and remanded the Board's 
decision for compliance with the instructions in the April 2007 
Joint Motion filed in this case.  The Board remanded the 
Veteran's claim for VA examinations in a July 2007 decision.  
Thereafter in January 2008, the Board granted entitlement to a 
separate 10 percent evaluation, but not higher, for mild 
incomplete paralysis of the common peroneal nerve, secondary to 
service-connected residuals of a wound to the left leg; denied 
entitlement to a disability evaluation in excess of 10 percent 
disabling before February 22, 2006, for the residuals of a wound 
to the left leg; and granted entitlement to a 20 percent 
evaluation, but not higher, on or after February 22, 2006, for 
the residuals of a wound to the left leg.  

The Veteran then appealed the Board's January 2008 decision to 
the Court and in an Order dated in January 2009, the Court 
ordered that the Joint Motion be granted and remanded the part of 
the Board's decision that denied entitlement to a disability 
evaluation in excess of 10 percent disabling before February 22, 
2006, for the residuals of a wound to the left leg; and granted 
entitlement to a 20 percent evaluation, but not higher, on or 
after February 22, 2006, for the residuals of a wound to the left 
leg for compliance with the instructions in the January 2009 
Joint Motion filed in this case.  The portion of the decision 
that granted entitlement to a separate 10 percent evaluation, but 
not higher, for mild incomplete paralysis of the common peroneal 
nerve, secondary to service-connected residuals of a wound to the 
left leg was not disturbed.  

In June 2009, the Board remanded the matter, now characterized as 
entitlement to a disability evaluation in excess of 10 percent 
disabling for the residuals of a wound to the left leg, for 
further development to include compliance with VA's duties to 
notify and assist and to afford the Veteran another VA 
examination.  Unfortunately, the Board concludes that this matter 
must once again be remanded to comply with the January 2009 Joint 
Motion as well as the directives of the June 2009 remand.  
Stegall v. West, 11 Vet. App. 268 (1998) (The Board errs as a 
matter of law when it fails to ensure compliance.)  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the January 2009 Joint Motion, it was determined that the 
Board failed to address Muscle Group (MG) XII.  In particular, 
the Joint Motion stated that none of the August 2007 VA 
examinations ordered pursuant to the July 2007 Board remand 
addressed the possible involvement of MG XII and therefore were 
presumably inadequate upon which to base a determination.  The 
Joint Motion also emphasized that the service treatment records 
showed a point of entry in the lateral posterior area, and exit 
in the lateral anterior area of the calf.  It was indicated that 
MG XI (Diagnostic Code 5311) encompasses the posterior and 
lateral crural muscles, and the muscles of the calf and MG XII 
(Diagnostic Code 5312) encompasses the anterior muscles of the 
leg.  

In the June 2009 remand, the Board noted that in a February 1947 
rating decision, the Veteran was granted service connection for a 
moderate wound of the left leg, MG XII.  He was assigned a 10 
percent rating effective from February 2, 1946, pursuant to 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5311.  However, the Board 
noted that in the version of the regulation in effect in 1946, as 
it still is today, DC 5311 corresponds to MG XI, not MG XII.  The 
Board noted that the Veteran's service-connected disability 
continued to be referred to as a moderate wound of the left leg, 
MG XII and rated under DC 5311 in the October 2002 rating 
decision.  However, in a March 2006 rating decision, service 
connection was granted for a residual scar to the left leg over 
lateral MG XII.  In that decision, under subject to compensation, 
the moderate wound to the left leg and left peroneal nerve, MG 
XII was rated as 10 percent disabling pursuant to DC 8521-5312, 
which corresponds to MG XII. 

Additionally, the Board noted that the medical evidence has 
indicated that the Veteran has wounds to MG XI, and in other 
reports to MG XII.  In this regard, the Board noted that 
specifically in a May 1948 VA examination report, the injury was 
reported in MG XI; in a July 1975 VA examination report, the 
finding was moderate muscle damage to MG XI; in an October 1975 
special neuropsychiatric examination, the diagnosis was wound of 
the left leg in MG XI; in a February 2006 VA examination report, 
the final diagnosis was residual shell fragment wound in the left 
leg involving MG XII and the left peroneal nerve; and most 
recently during an August 2007 VA examination report, physical 
examination showed a wound over the posterolateral aspect 
involving MG XI.  Therefore, because the Veteran has been 
described as having a disability of the left leg involving both 
MG XI and XII, the Board remanded for an examiner to review the 
pertinent evidence to ascertain which MG is involved.  The Board 
also remanded for compliance with Vazquez-Flores, 22 Vet. App. 37 
(2008), which was subsequently vacated by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) following the June 2009 
remand.  The Board also stated that it will address the Joint 
Motion's conclusion that the Board failed to address a protected 
grant of service connection and preserved rating after the VA 
examination is obtained.  

The June 2009 remand directed the VA examiner to evaluate the 
residuals of a wound to the left leg.  The examiner was asked to 
clearly indicate any residuals of the left leg wound and what 
muscle group or groups are affected by the injury.  To the extent 
possible, the examiner was instructed to reconcile the medical 
evidence which indicates that MG XI is involved as well as the 
evidence which indicates that MG XII is involved.  The examiner 
was asked to note if the Veteran's service-connected residuals of 
a left leg wound affect MG XI, MG XII, or both MGs XI and XII and 
to provide a rationale for the conclusions reached.  

In June 2010, the Veteran underwent a muscle VA examination.  The 
examiner commented that the claims file documents a wound to the 
left leg and that the wound throughout the examinations is always 
MG XI.  The February 2006 VA examination that the same examiner 
performed listed MG XII, which was incorrect and should have been 
MG XI.  The examiner recorded the medical history of the injury 
and performed a physical examination.  It was noted that the 
Veteran had persistent leg pain over the years and aching, 
soreness, tenderness, and chronic swelling.  The Veteran had 
limited endurance and prolonged standing and walking were 
difficult.  Physical examination showed a scar over the posterior 
lateral corner of the left calf involving MG XI.  The wound 
itself was not sore or tender.  There was some chronic swelling 
in the leg but good muscle strength.  There was no evidence of 
any muscle hernia or bone or joint involvement.  Repetitive use 
caused increased pain, soreness, and tenderness.  

Unfortunately, the Board must conclude that the June 2010 VA 
examination was inadequate.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this regard, the Board observes that 
the VA examiner was asked to address whether the Veteran's 
service-connected residuals of a left leg wound affects MG XI, MG 
XII, or both MGs XI and XII and to provide a rationale for the 
conclusions reached.  Although he concluded that only MG XI was 
involved, he did not provide any rationale for his conclusion, 
which might include discussion of the functions of MG XI and MG 
XII in relationship to the residuals of the Veteran's service-
connected injury.  See 38 C.F.R. § 4.73, Diagnostic Codes 5311, 
5312.  

Moreover, the Board finds that the examination does not 
completely address the residuals of the Veteran's service-
connected injury.  In this regard, the examiner indicated that 
there was no evidence of any muscle hernia, but the Board is 
unclear whether there was any indication of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
to the sound side, or soft flabby muscles in the wound area, or 
muscles that swell and harden abnormally in contraction with 
palpitation.  Further, there were no results of any tests of 
strength, endurance, or coordinated movements in addition to 
DeLuca testing.  Brown, 8 Vet. App. 202 (1995).  Accordingly, a 
remand is necessary to afford the Veteran an adequate VA 
examination.  

Following, the June 2009 remand, in August 2009, the Veteran 
submitted a release for records pertaining to his claim from Dr. 
D.L.W. who was affiliated with the R.M.H. for treatment he 
received in approximately 1993.  The Board observes that 
treatment records from R.M.H. dated in 1992 have previously been 
associated with the claims file, but none appear to contain Dr. 
D.L.W.'s name.  In March and April 2010, VA attempted to obtain 
the private treatment records using the address provided by the 
Veteran.  However, both attempts were returned to VA and marked 
"return to sender, not deliverable as addressed."  A review of 
the private treatment records dated in 1992 from the R.M.H. 
reflect a different address than the one provided by the Veteran 
in 2009.  In fact, an internet search indicates that the R.M.H. 
is still located at the same address as referenced in 1992.  
Accordingly, as these records might be relevant in relationship 
to the history of the Veteran's claim on appeal, a remand is 
necessary to attempt to associate them with the claims file.  
38 C.F.R. § 3.159(c)(1).

Additionally, in August 2009, the Veteran reported that in 
addition to R.M.H., all his other medical treatment was at the VA 
facilities in Ravenna, Wade Park, and Brecksville since 2000.  
The Board observes that the parent facility for all three VA 
facilities is the Louis Stokes (Cleveland) VAMC.  

The Board observes that VA treatment records dated from February 
2002 to July 2010 have been associated with the claims file 
pursuant to the Veteran's request.  However, it is not clear if 
VA treatment records dated from 2000 to February 2002 were 
requested.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on 
remand, the RO should ensure that any VA treatment received at 
the VA facilities in Ravenna, Wade Park, and Brecksville from 
2000 to February 2002 has been requested and associated with the 
claims file.  

Once again, a summary of the relevant medical evidence that 
should be considered in the VA examination is listed below.  

A March 1945 service medical report described the Veteran's 
injury as being caused by a perforating shell wound that entered 
on the posterior lateral surface of the proximal third of the 
left leg and exited from the anterior lateral surface of the 
proximal third of the left leg.  The injury occurred on March 17, 
1945, and it appears from the service records that he received 
treatment until April 4, 1945.  The wound was described as 
moderately severe.  The wound was debrided and sutured.  A March 
1945 x-ray report reflected that the Veteran's left knee had no 
fracture or foreign body.  An April 1945 operation report noted 
that a small wedge of skin was excised from the upper and lower 
margins of each of the two wounds, together with a considerable 
amount of granulation tissue.  The skin was dissected loose from 
the subcutaneous tissues and four mattress sutures and 
interrupted sutures for the skin were placed.  An undated piece 
of paper titled physical exam indicated that there was no 
evidence of major nerve or vascular injury.  A January 1946 
examination indicated that the Veteran had a lacerated shrapnel 
wound to his left leg and a scar on his left posterior lower leg.

A May 1948 VA examination indicated that the Veteran complained 
of left leg numbness when squatting, a feeling that the wound was 
tearing upon exertion, left leg tiredness, and leg aching with 
walking and standing.  Upon objective examination, the Veteran 
had two scars on the outer side of his left calf that were 
slightly sensitive to pressure but there was no muscle atrophy, 
weakness, or limitation of motion.  The left knee had crepitus.  
The injury was reported in Muscle Group XI.  

In a March 1975 letter, private Dr. G.R.S. opined that the 
Veteran had a peroneal nerve injury and noted that sensation 
along the distribution of the peroneal nerve was impaired.  The 
Veteran complained of pain and numbness in the lateral aspect of 
his left leg below the knee with the occasional feeling that the 
leg gave out.  Dr. G.R.S. found no motor deficit and noted that 
his scar was non-tender. 

A July 1975 VA examination reflected that the Veteran complained 
of a dull pain and fatigue in his left lower leg after working on 
the cement surfaces and climbing.  There was a light six inch 
long scar on the Veteran's left leg that was not tender.  The 
finding was moderate muscle damage to Group XI.  

During an October 1975 special neuropsychiatric examination, the 
Veteran complained that his left leg went to sleep, had numbness, 
and non-constant paresthesias which flashed upward to his mid 
left thigh and went down to his ankle.  There was no foot drop 
but his foot got cold easily but a temperature difference between 
his feet was not found.  The diagnosis was a wound of the left 
leg in Muscle Group XI and possible peroneal nerve irritation 
that was possibly secondary to the contracture of the scar 
tissue.  

A June 1987 VA medical certificate had a diagnosis of tendonitis 
of the left knee.  The Veteran complained of intermittent pain in 
his left knee.  Upon examination, it was tender and painful while 
bending the knee but there was no swelling.  There was also 
minimal heat sensation.  

A June 1992 private treatment report of Dr. S.B. had an 
impression of no evidence of atherosclerotic occlusive disease in 
either lower extremity.  There was slightly more left ankle edema 
than on the right.  A June 1992 private bone scan of Dr. D.L. 
found other than arthritic changes suggested in the left knee but 
the total body bone scan was normal.  There was no bony 
metastasis seen.  The Veteran continued to complain of left leg 
pain and numbness.  A June 1992 private electromyogram performed 
by Dr. S-L.M. indicated left peroneal neuropathy that was thought 
to be most likely the result of trauma to the left peroneal nerve 
from the shrapnel injury.  The diagnosis was left sciatica and 
left leg pain and numbness.  

A July 1992 letter from private doctor Dr. S-L.M. to Dr. K.S. 
summarized his finding of left peroneal neuropathy.  There was 
significant weakness of the extensor hallucis longus on the left 
with dorsiflexion of the left great toe and hypesthesia in the 
web.  

During the July 2002 VA examination, the Veteran reported some 
pain, soreness, aching, tenderness, weak feeling, and a giveaway 
sensation in his left calf.  He sometimes used a cane.  The 
Veteran was retired.  He ambulated without assistance.  Physical 
examination revealed a 13 cm left calf wound laterally that was 
not sensitive or tender.  The Veteran had some aching and 
soreness in the muscle to palpation but no involvement of the 
arteries, nerves, bones, or joints was noted.  He was able to 
raise onto his toes and heels and squat holding on for support.  
He had excellent muscle strength and no motor weakness or sensory 
loss could be identified.  There was excellent motion in the knee 
and in the ankle.  The diagnosis was residual shell fragment 
wound of the left calf.  

VA treatment records dated from 2002 to June 2005 indicated that 
the Veteran was diagnosed with peripheral nerve disease in 
February 2002.  He complained of left leg pain and numbness 
throughout this time period and reported problems climbing up and 
downstairs.  Left lower leg edema and swelling was also noted.  A 
July 2002 diagnostic report of the left tibia and fibula revealed 
mild knee and ankle degenerative changes.  

During the February 2006 VA examination, the Veteran reported 
some aching, pain, soreness, tiredness, fatigability, and limited 
endurance.  He did not wear a brace but sometimes used a cane.  
The Veteran reported difficulty with prolonged standing, walking, 
climbing, squatting, and crawling.  He could no longer use a push 
mower.  The examination noted a 12 cm scar over the lateral 
muscle group XII with mild tenderness and soreness to palpation 
and mild sensitivity.  He ambulated with a slight limp.  There 
was no evidence of bone or joint involvement but some evidence of 
nerve involvement.  He had a little bit of decreased sensation 
over the peroneal nerve distribution and some mild weakness to 
dorsiflexion.  There was definite limited endurance and weakness.  
He could heel and toe raise but not squat down.  There was no 
evidence of muscle hernia.  Repetitive use caused increased 
aching, pain, soreness, tenderness, and fatigability but any 
other range of motion change was speculative.  The final 
diagnosis was residual shell fragment wound in the left leg 
involving muscle group XII and the left peroneal nerve.  

During the August 2007 VA neurology examination, the Veteran 
reported that during the war in 1945, a piece of shrapnel struck 
the lateral side of his left leg and shaved a chunk of muscle off 
from the calf.  There was no entrance or exit wound.  The Veteran 
reported always having some paresthesias and numbness of his left 
leg below the knee.  Overtime, the Veteran has had increased 
difficulty with climbing stairs and walking and had more numbness 
and tingling below the knee as well as a decreased ability to 
balance on the left leg.  The Veteran had a 13 cm scar over the 
lateral left leg that was nontender to touch and had extremely 
decreased sensitivity.  The lateral sural cutaneous nerve in the 
left leg below the knee was approximately seventy percent 
decreased in sensation compared to the right leg.  There was 4/5 
strength on inversion of the left foot but 5/5 strength of 
eversion and 4/5 graded strength in dorsiflexion but normal 
plantar flexion.  There was weakness in toe walking on the left 
and the Veteran could not heel walk.  There was a moderate degree 
of left foot drop.  Knee flexion and extension were 5/5.  The 
impression was a 13 cm portion of the lateral sural cutaneous 
nerve on the left leg was affected by the in-service shrapnel.  
The examiner noted that the Veteran's symptoms of increased 
fatigability and increased paresthesias had occurred for some 
time.  There was no evidence that the left leg suffered from any 
other form of neuropathy other than the sequelae from the 
traumatic neuropathy to the lateral sural cutaneous branch of the 
peroneal nerve.  

During the August 2007 VA muscle and joint examination, the 
Veteran reported persistent gradually worsening pain, chronic 
edema, left leg swelling below the knee and down into the ankle.  
Repetitive use as well as prolonged standing and walking bothered 
him.  He used a cane at times to get around.  The Veteran could 
perform daily activities and had long ago retired.  The Veteran 
also reported left knee and ankle pain over the years.  He had 
some soreness, tenderness, stiffness, and limited motion in the 
knee with minimal discomfort and problems with the ankle.  
Physical examination showed a wound over the posterolateral 
aspect involving muscle group XI.  There was a generalized funny 
feeling with compression but no obvious sensitivity or pain to 
palpitation of the wound itself.  The Veteran had excellent 
muscle strength in the left leg.  The left knee motion was from 0 
degrees to 110 degrees of flexion with pain throughout the range 
of motion.  Left ankle motion was from dorsiflexion of 10 degrees 
to plantar flexion of 40 degrees.  There were no flare-ups.  The 
left knee was stable.  X-ray reflected arthritis of the left knee 
and ankle.  The examiner concluded that any relationship between 
the arthritis of the ankle and knee to the wound was speculative.  

The Veteran complained that his scar was sore, painful, and 
tender to touch but did not itch during the August 2007 scar 
examination.  A serpentine scar was noted upon examination of the 
posteriolateral aspect of the proximal and middle third of the 
left lower extremity measuring 15 x 2 cm that was painful to 
palpation.  There was no gross adherence to the underlying tissue 
and was stable meaning there was no frequent loss of covering of 
the skin over the scar.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should request private 
treatment records from Dr. D.L.W. who was 
affiliated with the R.M.H. for treatment 
received in approximately 1993.  The Board 
observes that the street address for R.M.H. 
appears to be the same as that listed on the 
1992 R.M.H. records already associated with 
the claims file.  In obtaining any necessary 
release or additional information from the 
Veteran, identify the full names of Dr. 
D.L.W. and R.M.H. in any correspondence to 
aid him in identifying the doctor and 
hospital in question.

2.  The RO/AMC should ensure that the 
complete VA records from the VA facilities in 
Ravenna, Wade Park, and Brecksville from 2000 
to February 2002 and from July 2010 to the 
present have been requested and associated 
with the claims file.  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a wound to the left leg.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
residuals of a wound to the left leg.  The 
examiner should report all signs and symptoms 
necessary for rating the Veteran's residuals 
of a wound to the left leg under the 
applicable rating criteria, 38 C.F.R. 
§§ 4.55, 4.56, 4.73 Diagnostic Codes 5311-
5312.  The report should contain a detailed 
discussion of any tests of strength, 
endurance, or coordinated movements as well 
as a description of the underlying muscle 
function (any indication of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared to the sound 
side, or soft flabby muscles in the wound 
area, or muscles that swell and harden 
abnormally in contraction with palpitation).  
The examiner should also comment as to the 
impact of the disability on the Veteran's 
daily activities and his ability to maintain 
employment.  

Importantly, the examiner should clearly 
indicate any residuals of the left leg wound 
and what muscle group or groups are affected 
by the injury.  To the extent possible, the 
examiner should attempt to reconcile the 
medical evidence which indicates that MG XI 
is involved as well as the evidence which 
indicates that MG XII is involved.  The 
examiner should specifically note if the 
Veteran's service-connected residuals of a 
left leg wound affects MG XI, MG XII, or both 
MGs XI and XII.  A rationale must be 
provided for the conclusions reached.  
For example, a discussion of the functions of 
MG XI and MG XII as identified in 38 C.F.R. 
§ 4.73, Diagnostic Codes 5311 and 5312 in 
relationship to the residuals of the 
Veteran's service-connected injury would be 
of considerable assistance to the Board.  The 
examiner should be provided with a copy of 
38 C.F.R. § 4.73, DCs 5311 and 5312 to aid in 
the determination.  

4.  Thereafter, the RO/AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO/AMC should 
review the requested examination reports and 
required medical opinions to ensure that they 
are responsive to and in complete compliance 
with the directives of this remand and if it 
is not, should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



